Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites "detecting a movement based on image processing in images captured by the imager of the one or more imagers and based on detected change in color in pixels of the  captured images; cropping an area of the at least one image where the movement is detected, applying, by the processor, a first machine learning (ML) algorithm having a deep neural network architecture to classify an object of interest in the cropped area of the at least one image (lines 3-11), "where the object of interest is detected based on context analysis" line 15-16 and "wherein detection of at least one object in the at least one image with the detected movement based on at least one image property" lines 19-20.
Claim 2, recites "a dynamic confidence threshold, by increasing a predefined value when the cropped area of the at least one image corresponds to the event of interest; and modifying, by the processor, the proportions of the cropped area based on the calculated dynamic confidence threshold" lines 2-6.
Claim 3, recites "wherein the first ML algorithm is trained with a dataset of movements based on surroundings detected in the images, and wherein the second ML algorithm is trained with a dataset of movements that trigger rate of identifying events of interest to be above the dynamic confidence threshold" lines 1-4.
Claim 5, recites "wherein the dynamic confidence threshold is determined based on at least one of: field of view of the imager, level of detected movement" lines 1-2.
Claim 6, recites "calculating a differential movement, when the one or more imagers is moving" lines 1-2.
The specification of Provisional Application 62/956,648 as originally filed does not disclose, detecting a movement based on image processing and change in color in pixels of captured images, cropping an area of the image where the movement is detected, classify an object of interest in the cropped area of the image, where the object of interest is detected based on context analysis, wherein detection of at least one object in the at least one image with the detected movement based on at least one image property or how to perform it. The specification as originally filed does not define what constitutes "a dynamic confidence threshold" and does not disclose how the dynamic confidence threshold is calculated by increasing a predefined value when the cropped area of the image corresponds to the event of interest, what the predefined value is related to and how it is predefined. How the the proportions of the cropped area are modified based on the dynamic confidence threshold. How the first ML algorithm is trained with a dataset of movements based on surroundings detected in the images and the second ML algorithm is trained with a dataset of movements that trigger rate of identifying events of interest to be above the dynamic confidence threshold. What constitutes "a data set of movements". What constitutes a "rate of identifying events of interest". How the dynamic confidence threshold is determined based on field of view of the imager, level of detected movement. What "a differential movement" is related to? Is it a differential movement of the object, the image, the imager or something else? How "a differential movement" is calculated when one or more imagers is moving.
The provisional does not disclose the above features or how to perform it or disclose any examples. The provisional discloses a collaborative dynamic pairing between edge neural networks and cloud neural networks that relates to security systems (see paragraphs [0011]-[0017]; [0021]—[0032]). As to claims 9-11, 13-14, 17-18 refer to the above rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "an object of interest" on line 10 and "at least one object" on line 19. It is not clear how many objects are detected, "one" as recited on line 10 or "one or more" as recited on line 18. It is not clear whether "an object of interest" on line 10 is the same or different from "at least one object" on line 19. If the same the second one should refer to the first one and if different should be labeled so. The metes and bounds of the claim are not defined and the claim is indefinite.
As to claims, 2-18 refer to claim 1 rejection.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter See 37 CFR 1.75(d)(1) and MPEP 608.01(o). The specification does not disclose how the claimed functions are performed; and no examples are disclosed (see above).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of US patent 11,256,921. This is a statutory double patenting rejection.
Claims 3 and 11 are verbatim of claims 1 and 7 of the patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 11,256,921 . Although the claims at issue are not identical, they are not patentably distinct from each other because :
•	Claims 1, 9, and 17 of  the application and claims  1, 7, and 13 of the patent recite common subject matter;
•	Whereby claims 1, , 9, and 17 of  the application which recites the open ended  transitional phrase “comprising”, does not preclude the additional elements recited by claims 1, 7, and 13 of the patent , and
•	Whereby the elements of claims 1, 9, and 17 of  the application are fully anticipated by patent claims 1, 7 and 13, so as the following application claims and their corresponding patent claims in connective order:
(2, 1); (4,2); (5, 3); (6,4); (7, 5); (8,6); (10, 7); (12,8); (13, 9); (14, 10): (15, 11); (16, 12); (18, 13),    and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
9.    The Examiner cannot determine the scope of the claims in view of the above issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665